MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                 Feb 28 2019, 10:09 am

court except for the purpose of establishing                                    CLERK
the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


APPELLANT, PRO SE                                        ATTORNEYS FOR APPELLEE
Timothy E. Huffman                                       Curtis T. Hill, Jr.
Branchville, Indiana                                     Attorney General of Indiana
                                                         George P. Sherman
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Timothy E. Huffman, Jr.,                                 February 28, 2019
$15,711.48 in Lawful United                              Court of Appeals Case No.
States Currency,                                         18A-MI-1602
Appellant-Petitioner,                                    Appeal from the Vanderburgh
                                                         Circuit Court
        v.                                               The Honorable David D. Kiely,
                                                         Judge
State of Indiana, ex rel.                                Trial Court Cause No.
Evansville-Vanderburgh County                            82C01-1512-MI-6275
Drug Task Force (15-66385),
Appellee-Respondent.



Pyle, Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-MI-1602 | February 28, 2019                   Page 1 of 4
                                          Statement of the Case
[1]   Timothy E. Huffman (“Huffman”), pro se, appeals the denial of his petition for

      permission to file a belated notice of appeal. He argues that the trial court

      abused its discretion when it denied his petition. Finding no abuse of the trial

      court’s discretion, we affirm the denial of Huffman’s petition.1


[2]   We affirm.


                                                         Issue
               Whether the trial court abused its discretion in denying
               Huffman’s petition for permission to file a belated notice of
               appeal.


                                                         Facts
[3]   In December 2015, the State filed a complaint for forfeiture that alleged

      Huffman had been arrested for dealing methamphetamine, possession of a

      firearm by a serious violent felon, resisting law enforcement with a weapon, and

      possession of marijuana. At the time of the arrest, $15,711.48 had been found

      on or near Huffman. The complaint alleged that the money was subject to

      forfeiture pursuant to statute. In September 2017, the trial court issued an

      agreed judgment entry, which provided that the State and Huffman, by counsel,

      had agreed that Huffman would forfeit $14,711.48 to the State and that the




      1
       Because we affirm the trial court’s denial of Huffman’s petition for permission to file a belated appeal, we
      do not address the substantive issue that Huffman attempts to raise.

      Court of Appeals of Indiana | Memorandum Decision 18A-MI-1602 | February 28, 2019                   Page 2 of 4
      State would return $1,000.00 to Huffman’s counsel. In June 2018, Huffman

      filed a petition for permission to file a belated appeal pursuant to Post-

      Conviction Rule 2(1). The trial court denied the petition, and Huffman now

      appeals.


                                                  Decision
[4]   At the outset, we note that Huffman proceeds pro se. A litigant who proceeds

      pro se is held to the same rules of procedure that trained counsel is bound to

      follow. Smith v. Donahue, 907 N.E.2d 553, 555 (Ind. Ct. App. 2009), trans.

      denied. One risk a litigant takes when he proceeds pro se is that he will not know

      how to accomplish all the things an attorney would know how to accomplish.

      Id. When a party elects to represent himself, there is no reason for us to indulge

      in any benevolent presumption on his behalf or to waive any rule for the orderly

      and proper conduct of his appeal. Foley v. Mannor, 844 N.E.2d 494, 502 (Ind.

      Ct. App. 2006).


[5]   We now to turn to Huffman’s argument that the trial court abused its discretion

      in denying his petition for permission to file a belated appeal. Huffman filed his

      petition pursuant to Post-Conviction Rule 2(1), which provides, in relevant

      part, that an “eligible defendant convicted after a trial or plea of guilty may

      petition the trial court for permission to file a belated notice of appeal of the

      conviction or sentence.” Post-Conviction Rule 2 defines an “eligible

      defendant” as “a defendant who, but for the defendant’s failure to do so timely,




      Court of Appeals of Indiana | Memorandum Decision 18A-MI-1602 | February 28, 2019   Page 3 of 4
      would have the right to challenge on direct appeal a conviction or sentence after

      a trial or plea of guilty[.]”


[6]   Here, however, Huffman was not convicted after a trial or a plea of guilty and

      he was not attempting to challenge on direct appeal a conviction or sentence.

      Rather, Huffman was attempting to challenge an agreed judgment order in a

      forfeiture action, which is civil in nature. See Mesa v. State, 5 N.E.3d 488, 494

      (Ind. Ct. App. 2014), trans. denied. Huffman is simply not an eligible defendant

      as contemplated by Post-Conviction Rule 2(1), and a belated notice of appeal is

      not available to him. Accordingly, the trial court did not abuse its discretion in

      denying his petition to file a belated notice of appeal.2


[7]   Affirmed.


[8]   Najam, J., and Altice, J., concur.




      2
        We further note that Huffman’s reliance on Curtis v. State, 981 N.E.2d 625 (Ind. Ct. App. 2013), is
      misplaced because Curtis concerned the trial court’s denial of a Trial Rule 60(B) motion, which Huffman has
      not filed. In addition, Huffman has failed to set forth any “extraordinarily compelling reasons” to restore his
      right of appeal from the agreed judgment order. See In re Adoption of O.R., 16 N.E.3d 965, 971 (Ind. 2014).

      Court of Appeals of Indiana | Memorandum Decision 18A-MI-1602 | February 28, 2019                   Page 4 of 4